PER CURIAM.
Walter S. Gray 'petitions for a writ of habeas corpus seeking to vacate his conviction for sale of cocaine within 1,000 feet of a school. Gray argues in his fifth1 post-conviction proceeding that “Howard Academy,” the institution within the qualifying proximity of the sale of the illegal substance, was not in fact a “school.” Gray’s argument has been á common theme in his *641previous attacks on his conviction, which we have consistently rejected, and do so again now.
We concluded earlier that Gray’s current petition was without merit and issued a show cause order pursuant to State v. Spencer, 751 So.2d 47 (Fla.1999) (holding that court can restrict future pro se pleadings if it first provides a pro se litigant notice and an opportunity to respond). We also find no merit in Gray’s response and hold that his successive petitions constitute an abuse of the judicial system. See, e.g., Schiming v. State, 890 So.2d 316 (Fla. 5th DCA 2004); Steele v. State, 859 So.2d 524 (Fla. 5th DCA 2003); Harvey v. State, 836 So.2d 1102 (Fla. 5th DCA 2003); Davis v. State, 705 So.2d 133 (Fla. 5th DCA 1998); Isley v. State, 652 So.2d 409, 410-11 (Fla. 5th DCA 1995). Therefore, in accordance with the Criminal Appeal Reform Act of 1996, and in order to conserve judicial resources, we prohibit Gray from filing any additional pro se appeals, pleadings, motions or petitions relating to his conviction and sentence in Fifth Judicial Circuit Court Case No. 91-816-CFA (Marion County). Any further pleadings filed in this court relating to Gray’s judgment and sentence must be reviewed and signed by an attorney licensed to practice law in this state. The clerk of the court of the Fifth District Court of Appeal is directed not to accept any further pro se filings or pleadings from Gray regarding the Fifth Judicial Circuit Case No. 91-816-CFA.
PETITION DENIED.
PETERSON, PLEUS and TORPY, JJ., concur.

. Gray v. State, 619 So.2d 969 (Fla. 5th DCA 1993); Gray v. State, 702 So.2d 508 (Fla. 5th *641DCA 1997); Gray v. State, 796 So.2d 1187 (Fla. 5th DCA 2001); Gray v. State, 827 So.2d 1012 (Fla. 5th DCA 2002). We have not in-eluded in our count Gray's unsuccessful petitions to the federal courts.